Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered December 28, 2005 in a personal injury action. The order denied defendant’s motion for, inter alia, an order reducing the verdict to conform to the coverage for the claim, or setting aside the verdict and granting a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Gorski, J.P., Centra, Lunn, Peradotto and Pine, JJ.